Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s amendment dated January 19, 2021 responding to September 17, 2020 Office Action provided in the rejection of claims 1-20; wherein the claims 13-19 have been canceled; and new claims 21-25 have been canceled. Claims 1-12, 20-25 remain pending in the application and which have been fully considered by the Examiner.
Applicant’s arguments, filed January 19, 2021, with respect to claims 1-20 have been fully considered and are persuasive. Therefore, the rejection to claims 1-20 under 35 U.S.C. 103 has been withdrawn.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12, 20-25 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 8 and 20.
For example, the independent claims contain limitations, perform one of, register and update own-device-setting information of the microscope device to include the plurality of pieces of customizing setting information of in the master setting information received by the communication unit; and change, without manual input, a setting of the motor-driven unit in accordance with one piece of customizing setting information of the plurality of pieces of customizing setting information corresponding to one of the plurality of types of microscopy being used, wherein the communication unit is configured to receive, from the data processor, a plurality of pieces of target image quality information that correspond to the plurality of types of microscopy, and wherein the control unit is configured to change a setting of the motor-driven unit to approach a target image quality indicated by a piece of target image quality information of the plurality of pieces of target image quality information corresponding to one of the plurality of types of microscopy being used. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 2-7, 9-12, 21-25 depends directly or indirectly on claims 1, 8 and 20 and these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 8 and 20.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459